Title: John Adams to Cotton Tufts, 26 May 1786
From: Adams, John
To: Tufts, Cotton


     
      My dear Friend
      London May 26. 1786
     
     There is a Subject So closely connected, with the Business of my Mission to this Court, that I can no longer be Silent upon it, with Honour. The most insuperable Bar, to all their Negotiations here, has been laid by those States which have made Laws against the Treaty. The Massachusetts is one of them. The Law for Suspending Execution for British Debts, however coloured or disguised, I make no Scruple to say to You is a direct Breach of the Treaty. Did my ever dear honoured and beloved Massachusetts, mean to break her public faith? I cannot believe it of her. Let her then repeal the Law without delay.
     I cannot conceive the Reason, why the senate did not concur with the House, in repealing the Laws excluding the Tories. Why should a Silly Warfare be kept up at so great an Expence against those Wretches?
     It is our Persecution alone, that makes their Enmity powerful and important. Are We afraid they will be popular and persuade our People to come under the British Yoke again? We have one infallible Security against that, I assure you. This Government and this Nation would Spurn Us, if We were to offer them, the Sovereignty of Us. The Reason is plain, they know it would be the certain and final Ruin of the Nation to accept it, because We could throw them again into a War, not only against Us, but France Spain and Holland, and emancipate ourselves again whenever We should please.
     Are the Merchants afraid, the Tories will get their Commerce? What is this to the Country? Their Capitals will assist Us in Paying our Debts and in opening a Trade every Way. Are our Politicians afraid of their Places? In Freedoms Name let our Countrymen have their own Choice, and if they please to choose Jonathan Sewal for their Ambassador at st James’s, I will return to Pens Hill with Pleasure.
     
     I long to see my Countrymen Acting as if they felt their own great Souls, with Dignity Generosity and Spirit, not as if they were guided by little Prejudices and Passions, and partial private Interests.
     On the one hand I would repeal every Law that has the least Appearance of clashing with the Treaty of Peace, on the other I would prohibit or burthen with Duties, every Importation from Britain, and would demand in a Tone that would not be resisted, the punctual fullfillment of every Iota of the Treaty on the Part of Britain. Nay I would carry it so far, that if the Posts were not immediately evacuated I would not go and Attack them but declare War directly and march one Army to Quebec and another to Nova Scotia.
     This is decisive Language you will say. True. But no great Thing was every done in this World but by decisive Understandings and Tempers, unless by Accident.
     Our Countrymen have too long trifled with public and private Faith, public and private Credit, and I will venture to say that nothing but Remorse and Disgrace, Poverty and Misery will be their Portion untill these are held sacred.
     
      I am my dear Friend ever yours
      John Adams
     
    